Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group II/Species I – claim(s) 14-18 and 30-37 is/are acknowledged.  
The traversal is on the grounds that examination of all of the inventions would not pose serious burden on the examiner as the search would be the same.  This is not found persuasive.  First it should be noted that the search would not be the same in light of the patentably distinct elements recited in the claims.  Second, even if the search were the same in terms of class and subclass reviewed, searching for all of the elements recited in the claims would be a serious burden given the limited time allotted thereto.
In addition, it should be noted that claims 35 and 36 are directed to a non-elected species and have thus been withdrawn from consideration.
Accordingly, claims 14-18, 30-34, and 37 have been considered herein, and claims 1-13, 19, 20, 24-29, 35, and 36 have been withdrawn from consideration as directed to non-elected inventions and species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 14, 15, 17, 18, 30-34, and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Miller (2012/0196232), which discloses substantially all of the claimed limitations.  Miller discloses:
14. (Original) A spark arrestor for a combustion stove, comprising: a frustrum-shaped base assembly comprising a base ring 9, base crown 17, mesh side screen 19, 15, mesh top screen 13, 11, and wherein the top assembly fits removably onto the base crown such that the top assembly is configured to block sparks or embers produced by the stove (fig. 1,2).  
15. (Original) The spark arrestor of claim 14, wherein the base ring, base crown, and top crown are circular (fig. 1,2), 
17. (Original) The spark arrestor of claim 14, 
18. (Original) The spark arrestor of claim 14, wherein the base ring, base crown, mesh side screen, (fig. 1,2).
30.  A spark arrestor assembly for a combustion stove, comprising: a first assembly comprising: a first ring 9 defining a lower opening 21, a first crown 17 defining an upper opening, and a mesh side screen 19 extending between the (fig. 1,2); and a second assembly 7 removably disposable on the first assembly and sized and shaped to cover the upper opening defined by the first crown of the first assembly, the second assembly comprising: a second ring 15 forming a perimeter defining an area of the top assembly, a mesh top screen 13 in the area defined by the perimeter, 
31.  The spark arrestor assembly of claim 30, 
32.  The spark arrestor assembly of claim 30, wherein the mesh top screen spans the area defined by the perimeter of the second ring (fig. 1,2). 
33.  The spark arrestor assembly of claim 30, wherein the second ring has substantially the same diameter as the first crown (fig. 1,2). 
34.  The spark arrestor assembly of claim 30, 
37.  The spark arrestor assembly of claim 30, wherein the first ring, first crown, and second ring are circular (fig. 1,2). 

Miller teaches the invention as described above but fails to explicitly teach the handles, position of the handles, shape, and stainless steel.

As regards the claimed handles, Official Notice is given that providing handles on various components, particularly components exposed to high heat, is notoriously old and well known in the art.  Such an arrangement has the clear and obvious benefit of providing for convenience and safety.  Providing handles provides convenience in handling and safety in furthering the distance from the high heat source.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

As regards the shape of the spark arrestor and the positioning of the handles, such is an obvious modification based on design choice, and depends on spatial considerations such as availability of space and arrangement of other components and overall desired esthetic appearance.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the claimed shape and position of the handles into the invention disclosed by Miller, so as to provide for spatial considerations and esthetics.

As regards the claimed material being stainless steel, the particular material used is simply a matter dependent on availability and cost.  This material is well within the knowledge and ability of one of ordinary skill in the art.  Further, applicant has failed to particularly point out any criticality that would require this material over other such materials also well known for use as claimed other than the evident manufacturing considerations of availability and cost.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have incorporated the claimed material into the invention disclosed by Miller, so as to satisfy considerations of availability and cost.


Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

June 30, 2021
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762